DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1- 5 and 7 – 9 and 11 – 16 and 18 are currently amended. 
This office action is in response to submission of the amendments on 08/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objections.  Therefore, they are withdrawn.

Response to § 101 Rejection of the Claims
Applicant’s arguments were fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Applicant submits that the addition of the ‘detect[ing] a configuration change within a building control system through a gateway of the building control system’ adds an element to independent claim 1 that cannot practically be performed in the human mind. A human mind could not practically detect a configuration change within a building control system, as recited by Applicant's independent claim 1, as currently amended.
…
Applicant's independent claim 9, as currently amended, recites, …
…
Applicant's independent claim 16, as currently amended, recites …”

(see the instant application Paragraph 22 – 23 and Figure 1 “As shown in Figure 1, system 100 includes a site (e.g., facility) 102 having components controlled by a building control system, and a remote location 104 at which a system integrator (SI) 103 can connect to the building control system via a remote management application 110 accessed via a remotely located device 108 … The connection between the building control system at site 102 and remote location 104 can be accomplished by communication between a gateway device 106 at site 102 and the remotely located device 108 through an intermediary network 112.” 
    PNG
    media_image1.png
    500
    708
    media_image1.png
    Greyscale
, and Paragraph 35 “SI 103 can stay at remote location 104 and remotely connect to and configure the building control systems and gateway devices of multiple sites (similar to 102) in rapid succession”), and further that a user can directly detect a configuration change within a building control system associated with a gateway device (see the instant application Paragraph 72 “a remote user may determine that there has been a change in the site configuration of the site associated with the gateway device, as previously described.”).  Examiner further notes that there is no explicitly disclosed algorithm for detecting a configuration change within a building control system.  Therefore the recited “detect a configuration change within a building control system” reasonably encompasses any analytical process which results in the detection of a configuration change in a control system.  Therefore the recited “detect a configuration 
Examiner suggests reciting that the gateway device automatically and directly detects the configuration change (e.g. detect … automatically by a gateway device) in order to exclude the detecting from being performed in the mind and/or by a human (i.e. automatically) and to limit the detecting to being performed by the gateway device (i.e. by) (see the instant application Paragraph 15 it is explicitly disclosed that it is the gateway device which detects the configuration change “The gateway device can also be configured to automatically detect a configuration change within the building control system and update the published point data, which can make it easier to sync point data when configuration changes occur.”).  This is in contrast to the instant claims which recite detect a configuration change within a building control system through a gateway which reasonably encompasses merely utilizing the gateway for connecting a human user to the building control system (see the instant application Paragraph 22 – 23).

Response to § 112 Rejection of the Claims
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments (see Claim Rejections - 35 USC § 112).

Response to §103 Rejection of the Claims
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Applicant's independent claim 9, as currently amended, recites …
For example, the Ploennigs, Brunner, and Fuller references, individually or in combination, fail to teach or suggest ‘detect a configuration change within a building control system through a gateway of the building control system’, as taught by Applicant's independent claim 1, as currently amended …
Applicant's independent claim 9, as currently amended, recites …
Applicant's independent claim 16, as currently amended, recites …
For at least the reasons discussed above in connection with claim 1, on which claims 2-3 and 5 depend …
For at least the reasons discussed above in connection with claims 1, on which 4 depends, claims 2-3, and 5 …
For at least the reasons discussed above in connection with claim 9, on which claim 11 depends, …”

Applicant argues that the previously relied upon references do not teach the amended limitation.  The requirements for an obviousness rejection are disclosed in MPEP 2141.  The amendments limitations are taught at least by Ploennigs (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “However, the Nair reference makes no mention of a gateway device. The Nair reference fails to teach, ‘a plurality of building sites are associated with the gateway device’, as taught by Applicant's dependent claim 11.”

Applicant argues that the previously relied upon references do not teach the amended limitation.  The requirements for an obviousness rejection are disclosed in MPEP 2141 and examples provided in MPEP 2143.  Examiner notes that a reference is useful for everything that it teaches to one of ordinary skill in the art to arrive at the claimed invention, and does not need to explicitly disclose the features of the claimed (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “For at least the reasons discussed above, the Ploennigs, Brunner, and Fuller references, individually or in combination, fail to teach or suggest each and every element of Applicant's independent claim 9, as currently amended, from which Applicant's claim 12 depends …
For at least the reasons discussed above, the Ploennigs, Brunner, and Fuller references, individually or in combination, fail to teach or suggest each and every element of Applicant's independent claim 9, as currently amended, from which Applicant's claim 14 depends …
Claims 18-20 are dependent on Applicant's independent claim 16. For at least the reasons discussed above, the Ploennigs, Brunner and Fuller references, individually or in combination, fail to teach or suggest each and every element of Applicant's independent claim 16, as currently amended …”

Applicant argues that the previously relied upon references do not teach the amended limitation.  The requirements for an obviousness rejection are disclosed in MPEP 2141.  The amendments limitations are taught at least by Ploennigs (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regard to claim 1, it recites “the building site model” in “extract point data from the building site model of a building management system (BMS) using building site model extraction details including at least one of a model tag, an extract tag, and a model ref”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “building site model”.  Examiner notes that there was previously recited “a building site model” however it was removed.  Examiner interprets the feature to have proper antecedent basis for the prior search and suggest reciting “a” in order to overcome the rejection.

Dependent claims 2 – 8 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a manufacture) non-transitory machine-readable medium storing instructions executable by a processing detect a configuration change within a building control system …; extract point data from the building site model using building site model extraction details including at least one of a model tag, an extract tag, and a model ref.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of generic computer hardware.  That is, other than reciting “non-transitory machine-readable medium storing instructions executable by a processing resource”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “detect” and “extract” steps in the context of each of these claims encompasses a user manually and/or mentally processing information, in combination with a piece of paper.  More specifically, the “detect” steps reasonably encompasses a human user detecting a configuration change from the building control system, where the human user is connected to the building control system through a gateway (see the instant application Paragraphs 72 and 22 – 23).  More specifically, the “extract” step is recited to use “building site model extraction details including …”, however these details amount to intangible metadata.  Therefore the “extract” step itself is recited at a high-level of generality with respect to the metadata used.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “non-transitory machine-publish the extracted point data to a central database to which the gateway device is registered to.  The “non-transitory machine-readable medium storing instructions executable by a processing resource” and “through a gateway of the building control system” are recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Further, the data-outputting step is specific only with respect to what information is outputted (i.e. the extracted point data), but the actual outputting source (i.e. a central database) and the method of connecting the said source (i.e. to which the gateway device is registered to) are recited at a high-level of generality, and are in combination with generic computer components.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “non-transitory machine-readable medium storing instructions executable by a processing resource” and “through a gateway of the building control system” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Further, the “publish” amounts to post-solution data-outputting since it is  (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible. 

Dependent claim 2 – 5 recites the same statutory category as the parent claim, and further recites: wherein the BMS has a number of components, wherein point data that is extracted is selected from a set of point data; and wherein the point data selected for extraction is determined based on a tag associated with each building control system component in claim 2; wherein the model tag is a tag that determines which components in the BMS are part of the building site model in claim 3; wherein the extract tag is a set of tags that are extracted as a part of the building site model for each component in the BMS in claim 4; wherein a model reference is a set of relationships that are traversed recursively to extract the building site model from the BMS in claim 5.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of generic computer hardware.  That is, other than reciting “the medium”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “BMS has”, “selected from”, “point data selected for extraction”, “model tag is” and “extract tag is” steps further limit the “extract point data” step of the abstract idea in the parent claim.  Therefore they encompasses a user manually and/or mentally processing information, in combination with a piece of paper.  Accordingly, the claims recite an abstract idea.

The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above since there are no further recited limitations.  For at least these reasons, the claims are not patent eligible. 

Dependent claim 6 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, there is further recited: publishing the data occurs at a set interval of time which is post-solution data-outputting.  Further, the data-outputting step limits the frequency of the outputting to be “at a set interval of time”, but does not in any way limit the numerical value of said interval.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “publish” amounts to post-solution data-outputting since it is recited at a high-level of generality.  Performing data-outputting steps in combination with generic computer (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 7 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited: wherein the gateway device is associated with at least one of a BMS site and a central database.  The “gateway device is associated with” are recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  More specifically, the connection of the gateway device to a control system and database is merely by being “associated with” them, which reasonably encompasses any protocol and/or physical links.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a “gateway device is associated with” amounts to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception or perform data-gathering and data-outputting steps 

Dependent claim 8 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited pre-solution data-gathering and post-solution data-outputting steps: receive a notification of a reconfiguration in the BMS site; publish point data extracted from the reconfigured building control system site to the central database in response to the notification of the reconfiguration in the BMS.  The data gathering step is specific only with respect to what information is received (i.e. a type of notification), but the actual manner of receiving and form of the notification is recited at a high-level of generality, and the received information is implicitly used in a manner similar to the “extracting” steps of the abstract idea (i.e. extracted from the reconfigured BMS site).  Further, the data-outputting step is specific only with respect to what information is outputted (i.e. the extracted point data) and the timing of the action (i.e. in response to the notification), but the actual outputting source (i.e. a central database) and the manner in which the notification is further utilized beyond being merely received are recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
(see MPEP 2016.05(g)).  Further, the “publish” amounts to post-solution data-outputting since it is recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering and data-outputting steps in combination with generic computer components cannot provide an inventive concept (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Independent claim 9 recites a statutory category (i.e. a machine) gateway device, comprising: … detect a configuration change within a building control system; configure a publish data interval for point data extracted from a building site model; extract the point data from the building site model using building site model extraction details including at least one of a model tag, an extract tag, and a model ref.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of generic computer hardware.  That is, other than reciting “a processing resource” and “memory resource storing machine-readable instructions to cause the processing resource to”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “detect”, “configure” and “extract” steps in the context of each of these claims encompasses a user manually and/or mentally processing information, in combination (see the instant application Paragraphs 72 and 22 – 23).  More specifically, the “configure” is recited to functionally set up the configuration without any algorithm or data structures.  Therefore the “configure” step is recited at a high-level of generality.  More specifically, the “extract” step is recited to use “building site model extraction details including …”, however these details amount to intangible metadata.  Therefore the “extracting” step itself is recited at a high-level of generality with respect to the metadata used.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “a processing resource” and “memory resource storing machine-readable instructions to cause the processing resource to” in combination with post-solution data-outputting steps: publish the extracted point data to a central database to which the gateway device is registered to.  The “a processing resource” and “memory resource storing machine-readable instructions to cause the processing resource to” are recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Further, the data-outputting step is specific only with respect to what information is outputted (i.e. the extracted point data), but the actual 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processing resource” and “memory resource storing machine-readable instructions to cause the processing resource to” amount to no more than mere instructions to apply the judicial exception using generic computer components and does not amount to a particular machine (see MPEP 2106.05(b)(I)).  Further, the “publishing” amounts to post-solution data-outputting since it is recited at a high-level of generality.  Mere instructions to apply an exception or perform data-outputting steps in combination with generic computer components cannot provide an inventive concept (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 10 recites the same statutory category as the parent claim, and further recites: wherein the point data corresponds to a plurality of devices within the building site model.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  That is, nothing in any of the claim 
The judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there are no further recited limitations.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception as discussed above since there are no further recited limitations.  For at least these reasons, the claims are not patent eligible. 

Dependent claims 11 – 12 and 14 recite the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is further recited: wherein a plurality of building sites are associated with the gateway device in claim 11; and wherein the central database is a cloud computing environment in claim 12; and wherein the gateway device is utilized in an Internet of things (loT) gateway service in claim 14.  These additional limitations further limit the generic computer components of the parent claim, however they are still considered to be generic computer components.  More 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional limitations amount to generic computer components.  Mere instructions to apply an exception with generic computer components cannot provide an inventive concept (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 13 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
receive a notification of a change in the configuration of the building site model.  The data gathering step is specific only with respect to what information is received (i.e. a type of notification), but the actual manner of receiving and form of the notification is recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “receive” amounts to insignificant pre-solution data-gathering steps since it is recited at a high-level of generality (see MPEP 2016.05(g)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 15 recites the same statutory category and abstract idea as the parent claim, and further recites: generate the building site model.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process).  That is, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “generate” step does not limit 
The judicial exception is not integrated into a practical application.  In particular, there is further recited post-solution data-outputting steps: publish the building site model to the central database to which the gateway device is registered to.  More specifically, the data-outputting step is specific only with respect to what information is outputted (i.e. the building site mode), but the actual outputting source (i.e. a central database) and the method of connecting the said source (i.e. to which the gateway device is registered to) are recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “publish” amounts to post-solution data-outputting since it is recited at a high-level of generality.  Performing data-outputting steps cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Independent claim 16, recites a statutory category (i.e. a process) method comprising: detecting… a configuration change within a building control system; configuring …, a publish data interval for the point data extracted from a building site model; extracting … the point data from the building site model using building site model extraction details including at least one of a model tag, an extract tag, and a model ref; extracting … point data from an updated building site model in response to receiving a notification of a configuration change within the building site model.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of generic computer hardware.  That is, other than reciting “at the gateway device”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “configuring” and “extracting” steps in the context of each of these claims encompasses a user manually and/or mentally processing information, in combination with a piece of paper.  More specifically, the “detect” steps reasonably encompasses a human user detecting a configuration change from the building control system, where the human user is connected to the building control system through a gateway (see the instant application Paragraphs 72 and 22 – 23).  More specifically, the “configure” is recited to functionally set up the configuration without any algorithm or data structures.  Therefore the “configure” step is recited at a high-level of generality.  More specifically, the “extracting” step is recited to use “building site model extraction details including …”, however these details amount to intangible metadata.  And the further “extracting” is “in response to receiving notification …”, however the manner in which the notification is further utilized beyond being merely received are recited at a high-level of generality.  Therefore the “extracting” step itself is recited at a high-level of generality with respect to the metadata 
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “at a gateway device” in combination with the abstract idea, and further in combination with post-solution data-outputting steps: publishing, at the gateway device, the extracted point data to a central database to which the gateway device is registered to; publishing, at the gateway device, the extracted point data from the updated building site model to the central database.  The “at a gateway device” are recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Further, the data-outputting step is specific only with respect to what information is outputted (i.e. the extracted point data), but the actual outputting source (i.e. a central database) and the method of connecting the said source (i.e. to which the gateway device is registered to) are recited at a high-level of generality, and are in combination with generic computer components.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the (see MPEP 2106.05(b)(I)).  Further, the “publishing” amounts to post-solution data-outputting since it is recited at a high-level of generality.  Mere instructions to apply an exception or perform data-gathering and data-outputting steps in combination with generic computer components cannot provide an inventive concept (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible. 

Dependent claim 17 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited pre-solution data-gathering steps: receiving a notification of a configuration change within the building site model.  The data gathering step is specific only with respect to what information is received (i.e. a type of notification), but the actual manner of receiving and form of the notification is recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the (see MPEP 2016.05(g)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 18 recites the same statutory category as the parent claim, and further recites: … compares a first published building site model against a second published building site model.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. Mental process), but for the recitation of generic computer hardware.  That is, other than reciting “the gateway device”, nothing in any of the claim elements precludes the steps from practically being performed in the mind.  For example, the “compares” steps in the context of each of these claims encompasses a user manually and/or mentally processing information, in combination with a piece of paper.  More specifically, the “compares” step amounts to an analytical process not bound by any physical/hardware constraints, beyond being performed by “the gateway device”.  Therefore the “compares” step is recited at a high-level of generality.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of a generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited a “the gateway device” in combination with pre-solution data-gathering: wherein in response to receiving a 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “receive” amounts to insignificant pre-solution data-gathering steps since it is recited at a high-level of generality (see MPEP 2016.05(g)).  Mere instructions to apply an exception or perform data-gathering steps in combination with generic computer components cannot provide an inventive concept (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 19 recites the same statutory category as the parent claim, and further recites: … constructs a changed model JavaScript Object Notation (JSON) format based on the comparison of the first published building site model against the second published building site model.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application.  The “the gateway device” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception in combination with generic computer components cannot provide (see MPEP 2106.05(b)(I)).  For at least these reasons, the claim is not patent eligible.

Dependent claim 20 recites the same statutory category and abstract idea as the parent claim, as discussed above.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, beyond the limitations addressed above, there is recited post-solution data-outputting steps: wherein the changed model JSON format is published to a model store within the central database.  The data-outputting step is specific only with respect to what information is outputted (i.e. model store within the changed model), but the actual outputting source (i.e. a central database) are recited at a high-level of generality.  Accordingly, the additional elements of the limitations do not integrate the abstract idea into a practical application because it do not impose any meaningful limits on the application of the abstract idea.  Thus, for at least these reasons, the claim is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “publish” amounts to post-solution data-outputting since it is recited at a high-level of generality (see MPEP 2016.05(g)).  Mere data-outputting steps in combination with generic computer components cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6 – 10, 13 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs et al. “BASont - A modular, adaptive Building Automation System Ontology” (henceforth “Ploennigs”) in view of (henceforth “Brunner (Software Design)”), and further in view of Fuller, P. “A simplified software architecture for self-updating Building Information Models (BIM)” (henceforth “Fuller”).  Ploennigs, Brunner (Software Design) and Fuller are analogous art because they are in the same field of building management system or building models.

With regard to claim 1
detect a configuration change within a building control system through a gateway of the building control system (Ploennigs Page 4832, Left a middleware detects new installed devices (detect a configuration change) and configures a building control loop (within/of building control system) “The middleware will look for new devices and identify them based on their type and location. It will update the ontology accordingly such that it represents the installed system … For example, if an occupancy sensor is installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy-efficient standby mode when nobody is in the room”, and Page 4828, Left communication from devices is facilitated using gateway middleware (a gateway device) “A wide research community is concentrated on developing middleware solutions.  The often add a special kind of intelligent gateway to the network that convert messages from heterogeneous devices to achieve interoperability”)
extract point data from a building site model of a building management system (BMS) using building site model extraction details including at least one of (Ploennigs Figure 9 data from devices is communicated through a Middleware 
    PNG
    media_image2.png
    381
    460
    media_image2.png
    Greyscale
, and Page 4831, Right the data is associated with an ontology (a building site model),)
an extract tag, and (Ploennigs Page 4829, Right “all device type specific information can be reused by linking a DeviceInstance definition with its corresponding ODD.”)
publish the extracted point data to a central database (Ploennigs Page 4830, Right “Sensor readings are usually collected from the devices and stored in a central database”)

Ploennig does not appear to explicitly disclose: extract point data from the building site model using building site model extraction details including at least one of a model tag.

	However Brunner (Software Design) teaches:
detect a configuration change within a building control system (Brunner (Software Design) Page 3 “One example is a lighting controller task that monitors workplaces and registers any relevant events that may occur, e.g. changes in occupancy or daylight”)
extract point data from the building site model using building site model extraction details including at least one of (Brunner (Software Design Page 2, Right sensor data is extracted (extract point data) “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”, and Page 4, Right the SOM model functionally represents building components (building site model) “Note that, while we use SOM as the underlying building model, the proposed software design does not preclude the use of other models (such as IFC).”)
a model tag, (Brunner (Software Design) Page 4, Left “the tag object serves as a key for the model service to route incoming sensor data to the proper object. SOM objects may have child and parent objects (Figure 1).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and associated middleware disclosed by Ploennig with the dynamic building model features disclosed by Brunner (Software Design).  One of ordinary skill in the art would have (Brunner (Software Design) Page 2, Right “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”).

Ploennigs in view of Brunner (Software Design) does not appear to explicitly disclose: that the central database has a registered gateway.

	However Fuller teaches:
a central database which connects the building model with the sensor data (Fuller Page 36 “A central data source is used in LiveBuild prototype for simplicity”, and Page 34, and Page 38 and Figure 8 sensor data and BIM are synchronized to the same database 
    PNG
    media_image3.png
    457
    804
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design) with the database to enable sensor and building mode linking disclosed by Fuller.  One of ordinary skill in the art would have been motivated to make this modification in order to more easily perform the linking (Fuller Abstract “LiveBuild is the first self-updating building model that operates an extension to existing commercial BIM software”).

With regard to claim 9, Ploennigs teaches a gateway device, comprising: (Ploennigs Page 4828, Left the communication is facilitated using middleware comprising a gateway (a gateway device located on a network) “A wide research community is concentrated on developing middleware solutions.  The often add a special kind of intelligent gateway to the network that convert messages from heterogeneous devices to achieve interoperability”)
detect a configuration change within a building control system through a gateway of the building control system (Ploennigs Page 4832, Left a middleware detects new installed devices (detect a configuration change) and configures a building control loop (within/of building control system) “The middleware will look for new devices and identify them based on their type and location. It will update the ontology accordingly such that it represents the installed system … For example, if an occupancy sensor is installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy-efficient standby mode when nobody is in the room”, and Page 4828, Left communication from devices is facilitated using gateway middleware (a gateway device) “A wide research community is concentrated on developing middleware solutions.  The often add a special kind of intelligent gateway to the network that convert messages from heterogeneous devices to achieve interoperability”)
extract point data from a building site model using building site model extraction details including at least one of (Ploennigs Figure 9 data from devices is communicated through a Middleware 
    PNG
    media_image2.png
    381
    460
    media_image2.png
    Greyscale
, and Page 4831, Right the data is associated with an ontology (a building site model))
an extract tag, and (Ploennigs Page 4829, Right “all device type specific information can be reused by linking a DeviceInstance definition with its corresponding ODD.”)
publishing the extracted point data to a central database (Ploennigs Page 4830, Right “Sensor readings are usually collected from the devices and stored in a central database”)

Ploennigs does not appear to explicitly disclose: a processing resource; and a memory resource storing machine-readable instructions to cause the processing resource to; and configure a publish data interval for point data extracted from a building 

However Brunner (Software Design) teaches:
a processing resource; and a memory resource storing machine-readable instructions to cause the processing resource to: (Brunner (Software Design) Page 3, Left)
detect a configuration change within a building control system (Brunner (Software Design) Page 3 “One example is a lighting controller task that monitors workplaces and registers any relevant events that may occur, e.g. changes in occupancy or daylight”)
configure a publish data interval for point data extracted from a building site model (Brunner (Software Design) Page 2, Right the service regularly updates (configure a publish data interval) the building model with sensor data “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times.  As it does not merely store the received data, but can also apply some processing to them or reconfigure itself if necessary, it can be seen as ‘self-updating’ ”)
extract the point data from the building site model using building site model extraction details including at least one of (Brunner (Software Design Page 2, Right sensor data is extracted (extract point data) “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”, and Page 4, Right the SOM model functionally represents building components (building site model) “Note that, while we use SOM as the underlying building model, the proposed software design does not preclude the use of other models (such as IFC).”)
a model tag, (Brunner (Software Design) Page 4, Left “the tag object serves as a key for the model service to route incoming sensor data to the proper object. SOM objects may have child and parent objects (Figure 1).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and associated middleware disclosed by Ploennig with the dynamic building model features disclosed by Brunner (Software Design).  One of ordinary skill in the art would have been motivated to make this modification in order to have a building model that is always up to date (Brunner (Software Design) Page 2, Right “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”).

	Ploennigs in view of Brunner (Software Design) does not appear to explicitly disclose: that the central database has a registered gateway.

However Fuller teaches:
a central database which connects the building model with the sensor data (Fuller Page 36 “A central data source is used in LiveBuild prototype for simplicity”, and Page 34, and Page 38 and Figure 8 sensor data and BIM are synchronized to the same database 
    PNG
    media_image3.png
    457
    804
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design) with the database to enable sensor and building mode linking disclosed by Fuller.  One of ordinary skill in the art would have been motivated to make this modification in order (Fuller Abstract “LiveBuild is the first self-updating building model that operates an extension to existing commercial BIM software”).

With regard to claim 16, Ploennigs teaches a method, comprising:
detecting, at a gateway device, a configuration change within a building control system; (Ploennigs Page 4832, Left a middleware detects new installed devices (detect a configuration change) and configures a building control loop (within/of building control system) “The middleware will look for new devices and identify them based on their type and location. It will update the ontology accordingly such that it represents the installed system … For example, if an occupancy sensor is installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy-efficient standby mode when nobody is in the room”, Page 4828, Left the communication is facilitated using middleware comprising a gateway (receiving instructions at a gateway device located on a network) “A wide research community is concentrated on developing middleware solutions.  The often add a special kind of intelligent gateway to the network that convert messages from heterogeneous devices to achieve interoperability”, and Figure 9)
extracting, at the gateway device, the point data from a building site model using building site model extraction details including at least one of (Ploennigs Figure 9 data from devices is communicated through a Middleware 
    PNG
    media_image2.png
    381
    460
    media_image2.png
    Greyscale
)
an extract tag  (Ploennigs Page 4829, Right “all device type specific information can be reused by linking a DeviceInstance definition with its corresponding ODD.”)
extracting, at the gateway device, point data from an updated building site model (Ploennigs Figure 9 extracting of data can be merely repeated any number of time (an update building site model))
publishing, at the gateway device, the extracted point data to a central database; publishing, at the gateway device, the extracted point data from the updated building site model to the central database (Ploennigs Page 4830, Right publishing of data can be merely repeated any number of time (from the update building site model) “Sensor readings are usually collected from the devices and stored in a central database”)

Ploennigs does not appear to explicitly disclose: configuring, at the gateway device, a publish data interval for the point data extracted from the building site model;

	However Brunner (Software Design) teaches:
configuring, at a gateway device, a publish data interval for the point data extracted from a building site model; (Brunner (Software Design) Page 2, Right the service regularly updates (configure a publish data interval) the building model with sensor data “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times.  As it does not merely store the received data, but can also apply some processing to them or reconfigure itself if necessary, it can be seen as ‘self-updating’ ”, and Figure 3 shows middleware (a gateway device) in between the sensors and other components 
    PNG
    media_image4.png
    428
    831
    media_image4.png
    Greyscale
)
extracting, at the gateway device, the point data from the building site model using building site model extraction details including at least one of (Brunner (Software Design Page 2, Right sensor data is extracted (extract point data) “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”, and Page 4, Right the SOM model functionally represents building components (building site model) “Note that, while we use SOM as the underlying building model, the proposed software design does not preclude the use of other models (such as IFC).”)
a model tag (Brunner (Software Design) Page 4, Left “the tag object serves as a key for the model service to route incoming sensor data to the proper object. SOM objects may have child and parent objects (Figure 1).”)
extracting, at the gateway device, point data from an updated building site model Brunner (Software Design Page 2, Right extracting of data can be merely repeated any number of time (an update building site model))
in response to receiving a notification of a configuration change within the building site model; and (Brunner (Software Design) 4, Right incoming data (notification) is used to update the model and/or add new objects (a configuration change)“This method decides if and how incoming data is processed, which may result in updates on the object’s data or the creation and deletion of new child objects”, and Page 4, Left an action takes places in response to a data change “Further control cycles can either be triggered in time intervals or based on update events (e.g. when a temperature sensor reading rises above a threshold)”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and associated middleware disclosed by Ploennig with the dynamic building model features disclosed by Brunner (Software Design).  One of ordinary skill in the art would have been motivated to make this modification in order to have a building model that is always up to date (Brunner (Software Design) Page 2, Right “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”).



However Fuller teaches:
a central database which connects the building model with the sensor data (Fuller Page 36 “A central data source is used in LiveBuild prototype for simplicity”, and Page 34, and Page 38 and Figure 8 sensor data and BIM are synchronized to the same database 
    PNG
    media_image3.png
    457
    804
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and (Fuller Abstract “LiveBuild is the first self-updating building model that operates an extension to existing commercial BIM software”).

With regard to claim 6, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 1, and further teaches:
wherein publishing the data occurs at a set interval of time (Brunner (Software Design) Page 2, Right the updates can occur at a regular time (set interface of time) “A dynamic building model service is updated regularly, e.g. through sensor readings, to reflect the current state of the building as accurately as possible at all times”)

With regard to claim 7, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 1, and further teaches:
wherein the gateway device is associated with at least one of a BMS site and a central database (Ploennigs Page 4831, Right Figure 9 the gateway is part of the Middleware which is associated with a building management tool, and further may be associated with a BAS (BMS) “Fig. 9 shows how the BASont may be integrated in a Service-oriented architecture (SoA) of a BAS” 
    PNG
    media_image5.png
    595
    733
    media_image5.png
    Greyscale
)

With regard to claim 8, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 1, and further teaches including instructions executable by a processing resource to:
receive a notification of a reconfiguration in the BMS site; and (Brunner (Software Design) Page 4, Right incoming data (notification) is used to update the model and/or add new objects (a configuration change)“This method decides if and how incoming data is processed, which may result in updates on the object’s data or the creation and deletion of new child objects”, and Page 2, Right data is received, which represents a change (reconfiguration in) “Such data updates can happen continuously (e.g. a stream of measurement values from an illuminance sensor) and must be processed within a short timeframe to meet the requirements of control applications.”)
publish point data extracted from the reconfigured BMS site to the central database in response to the notification of the reconfiguration in the BMS (Brunner (Software Design) Page 2, Right data updates are continuous “Such data updates can happen continuously (e.g. a stream of measurement values from an illuminance sensor) and must be processed within a short timeframe to meet the requirements of control applications.”, and Page 4, Left a desired action takes places in response to a data change “Further control cycles can either be triggered in time intervals or based on update events (e.g. when a temperature sensor reading rises above a threshold)”)

With regard to claim 10, Ploennigs in view of Brunner (Software Design) and further in view of Fuller teaches all the elements of the parent claim 9, and further teaches:
wherein the point data corresponds to a plurality of devices within the building site model (Ploennigs Figure 9 shows a plurality of connected devices)

claim 13, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 9, further including instructions to 
receive a notification of a change in the configuration of the building site model (Brunner (Software Design) Page 4, Right incoming data (notification) is used to update the model and/or add new objects (a configuration change)“This method decides if and how incoming data is processed, which may result in updates on the object’s data or the creation and deletion of new child objects”, and Page 2, Right data is received, which represents a change (reconfiguration in) “Such data updates can happen continuously (e.g. a stream of measurement values from an illuminance sensor) and must be processed within a short timeframe to meet the requirements of control applications.”)

With regard to claim 15, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 9, and further teaches further including instructions to cause the processing resource to:
generate the building site model; and (Brunner (Software Design) Page 2, Right “As it does not merely store the received data, but can also apply some processing to them or reconfigure itself if necessary, it can be seen as ‘self-updating’.”, and Page 4, Right incoming data is used to update the model and/or add new objects “This method decides if and how incoming data is processed, which may result in updates on the object’s data or the creation and deletion of new child objects”)
publish the building site model to the central database (Ploennigs Page 4830, Right “Sensor readings are usually collected from the devices and stored in a central database”)
to which the gateway device is registered to (Fuller Page 36 “A central data source is used in LiveBuild prototype for simplicity”, and Page 34, and Page 38 and Figure 8 sensor data and BIM are synchronized to the same database)

With regard to claim 17, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 16, further including:
receiving a notification of a configuration change within the building site model (Brunner (Software Design) 4, Right incoming data (notification) is used to update the model and/or add new objects (a configuration change)“This method decides if and how incoming data is processed, which may result in updates on the object’s data or the creation and deletion of new child objects”)

Claims 2 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Reichl et al. (US 2019/0235454) (henceforth “Reichl (454)”).  Ploennigs, .

With regard to claim 2, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 1, and further teaches:
wherein the BMS has a number of components, (Ploennigs Figure 2 
    PNG
    media_image6.png
    136
    327
    media_image6.png
    Greyscale
)
wherein point data that is extracted is selected from a set of point data and (Ploennigs Page 4830, Right sensor readings can be continuously received (selected from a set of point data) “One of the use cases specified in Sec. II is the access to specific device data such as sensor readings. Sensor readings are usually collected from the devices and stored in a central database.”)

Ploennigs does not appear to explicitly disclose: wherein the point data selected for extraction is determined based on a tag associated with each building control system component

However Reichl (454) teaches:
wherein the BMS has a number of components, (Reichl (454) Paragraph 66 the building related to the BMS can have a plurality of tagged equipment “For example, tags may be applied to building spaces ( e.g., zones, floors), equipment, and points.”)
wherein point data that is extracted is selected from a set of point data and (Reichl (454) Paragraph 41 sensor readings can be continuously received (selected from a set of point data) “For example, AHU controller 330 can provide BMS controller 366 with temperature measurements from temperature sensors 362 and 364,”)
wherein the point data selected for extraction is determined based on a tag associated with each building control system component (Reichl (454) Paragraph 70 “Each tag may specify associated data to collect and a format to store and/or display data as defined by common data model 522”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design), and further in view of Fuller with the functional tags disclosed by Reichl (454).  One of ordinary skill in the art would have been motivated to make this modification in order to help a user setup a BMS (Reichl (454) Abstract “graphical and textual feedback to alert the user of actions performed when applying tags”)

claim 3, Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Reichl (454) teaches all the elements of the parent claim 2, and further teaches:
wherein the model tag is a tag that determines which components in the BMS are part of the building site model (Ploennigs Page 4831 tags are used to map to a building model, where no mappings implies that they are not part of the building model “The main purpose of the building structure ontology is to define the physical location of BAS device instances in a semantically interpretable way … Using that it is possible to describe formally how the mapping between devices and rooms has to be made to get a consistent specification, and on which condition the definition is correct and complete.  For example, each device instance has to be attached to a building structure (completeness constraint).” )

With regard to claim 5, Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Reichl (454) teaches all the elements of the parent claim 2, and further teaches:
wherein a model reference is a set of relationships that are traversed recursively to extract the building site model from the BMS. (Fuller Page 26 “The SOM Objects combine static information about an object with data from one or several sensors. The description of a building space or domain may require the aggregation of several SOM Objects in parent-child relationships”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Reichl (454), and further in view of Enck, H. (UC 2016/0210569) (henceforth “Enck (569)”).  Ploennigs, Brunner (Software Design), Fuller, Reichl (454) and Enck (569) are analogous art because they are in the same field of building management system or building models.

With regard to claim 4, Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Reichl (454) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the extract tag is a set of tags that are extracted as a part of the building site model for each component in the BMS

However Enck (569) teaches:
wherein the extract tag is a set of tags that are extracted as a part of the building site model for each component in a BMS (Enck (569) Table 1 a component tag and other information is extracted directly from components in the BAS 
    PNG
    media_image7.png
    160
    791
    media_image7.png
    Greyscale
, and Paragraph 127 each individual BAS Point has a known relationship to the other points (the building site model) “The BAS Point Classification Table contains each point's record that describes the point characteristics, hierarchy and relationship to other system components”, and 
Table 2 tags comprise a limit set, even for different components (e.g. various VAV Terminal Unit) 
    PNG
    media_image8.png
    250
    1009
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design), and further in view of Fuller with the functional tags disclosed by Enck (569).  One of ordinary skill in the art would have been motivated to make this modification in order to help a user get better information from his building(s) (Enck (569) Paragraph 2 “Most of these problems can be eliminated if the owner were to have a continuous feedback loop providing salient actionable information”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Nair et al. (US 2015/0323918) (henceforth “Nair (918)”).  Ploennigs, Brunner (Software .

With regard to claim 11, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 9, and does not appear to explicitly disclose: wherein a plurality of building sites are associated with the gateway device.

However Nair (918) teaches:
wherein a plurality of building sites are associated with the gateway device (Nair (918) Abstract “The approach not only may provide a user an ability to easily create, deploy, modify and monitor a multi-site enterprise hundreds and thousands of remote building management system site controllers and allow the user to establish each site within the context of a single enterprise group”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design), and further in view of Fuller with the plurality of connected building sites disclosed by Nair (918).  One of ordinary skill in the art would have been motivated to make this modification in order better manage remote sites (Nair (918) Abstract “The approach not only may provide a user an ability to easily create, deploy, modify and monitor a multi-site enterprise hundreds and thousands of remote building management system site controllers and allow the user to establish each site within the context of a single enterprise group”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Li et al. “Efficient and scalable IoT service delivery on Cloud” (henceforth “Li”).  Ploennigs, Brunner (Software Design), Fuller and Li are analogous art because they are in the same field of building management system or building models.

With regard to claim 12, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 9, and does not appear to explicitly disclose: wherein the central database is a cloud computing environment.

However Li teaches:
wherein the central database is a cloud computing environment. (Li Figure 2 
    PNG
    media_image9.png
    538
    482
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design), and further in view of Fuller with the IoT PaaS disclosed by Li.  One of ordinary skill in the art would have been motivated to make this modification in order more easily manage IoT devices (Li Abstract “Then we present the detailed mechanism and implementation of domain mediation, which helps solution providers to efficiently provide domain-specific control applications.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Lee et al. “A Smart Gateway Framework for IOT Services” (henceforth “Lee”).  Ploennigs, Brunner (Software Design), Fuller and Lee are analogous art because they are in the same field of building management system or building models.

With regard to claim 14, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 9, and does not appear to explicitly disclose: wherein the gateway device is utilized in an Internet of things (loT) gateway service.

However Lee teaches:
wherein the gateway device is utilized in an Internet of things (loT) gateway service (Lee Page 108, Right a gateway is used to provide a service for IoT comprising high-level context abstraction and knowledge and Page 110, Right rules are used to respond to events, and Figure 1 
    PNG
    media_image10.png
    92
    378
    media_image10.png
    Greyscale
)
(Lee Abstract “the gateway framework enables the construction of high-level knowledge to represent the property of the environment and to support privacy protection”)

Claim 18 - 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Liu et al. “A Framework for Integrating Change Management with Building Information Modeling” (henceforth “Liu (Framework)”).  Ploennigs, Brunner (Software Design), Fuller and Liu (Framework) are analogous art because they are in the same field of building management system or building models.

With regard to claim 18, Ploennigs in view of Brunner (Software Design), and further in view of Fuller teaches all the elements of the parent claim 17, and does not appear to explicitly disclose: wherein in response to receiving a notification of the configuration change within the building site model the gateway device compares a first published building site model against a second published building site model.

However Liu (Framework) teaches:
wherein in response to receiving a notification of the configuration change within the building site model or detecting the configuration change within the building control system (Liu (Framework) Figure 2 a change request is received, and further actions performed 
    PNG
    media_image11.png
    583
    844
    media_image11.png
    Greyscale
)
a device compares a first building site model against a second building site model (Liu (Framework) Page 443, Bottom different versions of a building site model are compared, where the comparison would be the same if it was a published building site model “Their work mainly focused on the identification of changes in BIM models by checking and comparing different versions and the documentation of changes into certain categorizations”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the building ontology framework and dynamic building model disclosed by Ploennig in view of Brunner (Software Design), and further in view of Fuller with the building model updating process and JSON format disclosed by Liu (Framework).  One of ordinary skill in the art would have been motivated to make this modification in order to better manage the building model change process (Liu (Framework) Abstract “Good change management (CM) enables the evaluation of change dependencies and effects, and it is essential to controlling and mitigating failure factors in projects”)

With regard to claim 19, Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Liu (Framework) teaches all the elements of the parent claim 18, and further teaches:
wherein the gateway device constructs a changed model JavaScript Object Notation (JSON) format (Liu (Framework) Figure 2 the changed model has a JSON file representation 
    PNG
    media_image11.png
    583
    844
    media_image11.png
    Greyscale
)
based on the comparison of the first published building site model against the second published building site model. (Liu (Framework) Page 441, Top “In this process, changes may be recommended for better energy performance, and such changes should be collated adequately and updated on BIM models.”, and Page 442, Bottom the comparing could be of simulated model results “In this process, the engineer may request a change of building partitions. This change request will be properly managed by the CKMS and updated in BIMserver in an automated workflow (as shown in Figure 3).”)

With regard to claim 20, Ploennigs in view of Brunner (Software Design), and further in view of Fuller, and further in view of Liu (Framework) teaches all the elements of the parent claim 19, and further teaches:
wherein the changed model JSON format is published to a model store within the central database (Liu (Framework) Figure 2 the changes are synchronized to a database 
    PNG
    media_image11.png
    583
    844
    media_image11.png
    Greyscale
)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kucera, A. “Semantics- Driver Middleware Layer for Building Operation Analysis in Large-Scale Environments” teaches using a gateway for protocol translation in a BMS middleware
Zach, Robert, et al. "A distributed and scalable approach to building monitoring." teaches a building sensor data service useful for various purposes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148